Birdsong, Judge.
Hamm was convicted of armed robbery. His sole contention on appeal is that a statement signed by him was not voluntarily given because he was using drugs at the time the statement was made. On virtually identical facts, this same contention was decided adversely to appellant in Richardson v. State, 143 Ga. App. 846 (240 SE2d 217). See Little v. State, 142 Ga. App. 343 (235 SE2d 764). The trial court did not err in admitting into evidence appellant’s statement.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.